Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In this action, a correction to a typographical error in claim 26 presented in the Notice of Allowance dated March 17, 2021 is made. In addition, the IDS filed on March 18, 2021 was received but not considered based on the reason stated below. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 18, 2021 The information disclosure statement filed on March 18, 2021 fails to comply with 37 CFR 1.97(d) because it lacks a statement as specified in 37 CFR 1.97(e) and it lacks the fee set forth in 37 CFR 1.17(p).  It has been placed in the application file, but the information referred to therein has not been considered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


Amendments to the claims:
Claim 26 is amended to correct minor clerical errors. The punctuation semi-colon at the end of line 4 was mistakenly crossed out in the Examiner’s amendment presented in the Notice of Allowance dated March 17, 2021. This punctuation is now added back to make claim 26 grammatically correct.

Claim 26. The computer system of claim 24, wherein the memory further comprises:
program code for controlling a first excitation light to illuminate the subject while recording the first view; 
program code for switching the first excitation light to a second excitation light in response to the trigger; and 
program code for controlling a second excitation light to illuminate the subject while capturing the second view.

Allowable Subject Matter
Claims 1, 5-15, 18 and 23-26 are allowed.

Reasons for Allowance
Claims 1, 5-15, 18 and 23-26 are allowed for the reason of record stated in the Notice of Allowance mailed on March 17, 2021.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-SHAN YANG whose telephone number is (408) 918-7628.  The examiner can normally be reached on Monday-Friday 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/YI-SHAN YANG/Examiner, Art Unit 3793